Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a power conversion device configured to convert power from a power supply, and to supply the power to the plurality of electric motors; 
a current detection device configured to detect an electric current flowing through each of the plurality of electric motors; and 
a controller configured to control the power conversion device according to a speed command value from an external device and a current value relating to detection from the current detection device, wherein the controller includes a first control unit configured to perform first control on each of the plurality of electric motors based on the electric current, 
a second control unit configured to perform second control of controlling the plurality of electric motors such that an estimated speed of each of the plurality of electric motors obtained based on the current value follows the speed command value, and 
a switching determination unit configured to perform switching determination processing of switching between the first control performed by the first control unit and the second control performed by the second control unit according to drive information on at least one or more of the plurality of electric motors.
With respect to claim 5, the Prior Art does not teach a power conversion device configured to convert power from a power supply, and to supply the power to the plurality of electric motors; a current detection device configured to detect an electric current flowing through each of -4- the plurality of electric motors; and 
a controller configured to control the power conversion device according to a speed command value from an external device and a current value relating to detection from the current detection device, wherein the controller includes a first control unit configured to perform first control on each of the plurality of electric motors based on the electric current, 
a second control unit configured to perform second control such that an estimated speed of each of the plurality of electric motors obtained based on the current value is controlled to follow the speed command value, and 
a switching determination unit configured to perform switching determination processing of switching between the first control performed by the first control unit and the second control performed by the second control unit according to the speed command value in the first control. 
	Claims 1-13 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846